Case 18-21134-jra Doc 47 Filed 12/28/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION

In re: Case No. 18-21134
Chapter 7

Martin Sendejas

Brenda Sendejas

Debtors /

 

ORDER AUTHORIZING THE CHAPTER 7 TRUSTEE TO RETAIN BK GLOBAL
REAL ESTATE SERVICES AND RE/MAX PACE REALTY TO PROCURE
CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. 85327, 328 AND 330

Upon the Notice and Application of Kenneth A. Manning, the trustee in the above-captioned
case (“Trustee”), to Retm`n BK Global Real Esl'clte Services and Davl'd Whitehead 10 Procw'e
Consemed Public Sale pursuant to ] l U.S.C. § § 32 7, 328 and 330 (“ pplication”) [Docket No.
], the Court having reviewed and considered the Notice, Application and the Affidavit of
Disinterestedness and having found good and sufficient cause appearing therefor and the same to
be in the best interest of Debtor and the creditors the Couit hereby FINDS that:
A. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § l57(b)(2).
B. Venue of this Chapter 7 case and the Application is proper pursuant to 28 U.S.C.
§§ 1408 and 1409.
C. Notice of the Application was sufficient under the circumstances
Based upon the foregoing findings of fact, it is hereby
ORDERED, ADJUDGED, AND DECREED that:
l. The Application is hereby GRANTED.
2. Defined terms not otherwise defined herein have the meanings given to them in
the Application and the Affidavit.
3. The 'l`rustee is authorized to retain and compensate BKRES and local licensed
Listing Agent to provide the necessary professional assistance and representation required

by the Trustee to fulfill the Trustee’s duties pursuant to 11 U.S.C. § 704 in order to procure

Secured Creditor’s Consent, and otherwise market and sell the Property, in Debtor’s Chapter 7

Case 18-21134-jra Doc 47 Filed 12/28/18 Page 2 of 3

case pursuant to Sections »327, 328(a) and 330 of the Banl<ruptcy Code, and Bankruptcy Rules
2014 and 2016, in accordance with the terms and conditions set forth in the BKRES Agreement,
the Listing Agreeinent and this Order. BKRES and Listing Agent shall not split or otherwise
share their fees with any other person or entity.

4. BKRES and Listing Agent are disinterested persons within the meaning of
Bankruptcy Code Section 101(14).

5. BKRES and Listing Agent shall be compensated in accordance with the BKRES
Agreement and Listing Agreement, respectively, and such compensation shall not hereafter be
subject to challenge except under the standard of review set forth in Section 330 of the

. Banl<ruptcy Code.

6. BKRES and Listing Agent shall be authorized to receive and retain their fees
from Secured Creditor at the successful closing of the sale of the Property without necessity of
further order of the Court. The estate shall, in no circumstance, be obligated to compensate
BKRES or Listing Agent in such event and BKRES and Listing Agent shall not have a claim
against the estate for any unpaid amounts BKRES and Listing Agent, and anyone claiming by,
through or under either of them, shall only have recourse for recovering its fee to Secured

Creditor. The estate shall have no liability for any such claim.

Case 18-21134-jra Doc 47 Filed 12/28/18 Page 3 of 3

7. Trustee is hereby authorized to engage Brokers BKRESv and Listing Agent to
provide reasonable and necessary property preservation, maintenance, and upkeep services to the
subject estate Property to facilitate the sale of the Property for the benefit of the Secured
Creditor(s) and bankruptcy estate, and to reimburse the Brokers in a maximum amount not to
exceed $500.00 for the approved reasonable, necessary costs and expenses of preserving, or
disposing of, the subject Propelty, without the need for further Order.

8. Notice of the Application was adequate and proper.

9. This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this v\O1de1R
Dated this 2,.+. day of C/W&V/\\ 201 8.

JAMES WHLER, U. S.MN MTCY JUDGE

 

 

